DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed August 1, 2022 has been entered.  Claims 1-4 remain pending in the application.  The previous objections to claims 3 and 4 are withdrawn in light of the Applicant's amendment to claims 3 and 4.  

	Specification
The Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because the changes made in the most recent amendment do not include the changes made in the February 22, 2022 response and as such the abstract filed August 1, 2022 is again in single sentence claim format.  It appears the Applicant was looking to the abstract as filed even though there was a subsequent abstract filed thereafter.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,220,838 to Osborne in view of U. S. Patent Publication 2016/0208798 to Sawyer, U. S. Patent Publication 2011/0308557 to Kaiser and U. S. Patent Publication 2014/0290792 to Avery.
Osborne teaches a volumetric pump for delivering a product selected from powdery, liquid, pasty or creamy products (col. 3 lines 51-53 wherein “a water-in-oil emulsion” is disclosed as being delivered by the pump) comprising:
at least one housing (Fig. 1, annotated below) defining:
a first duct for entering the product, a second duct for exiting such product (Fig. 1, annotated below; col. 3 lines 5-7), and
an internal recess (recess inside 6) connected to the first duct, wherein the internal recess (recess inside 6) is configured for receiving the product to be delivered (Fig. 1, annotated below; col. 3 lines 5-7); and
at least one pumping element (6, 7) with progressive recesses, which at least one pumping element (6, 7) is configured to volumetrically deliver such product to form the delivered product, the at least one pumping element (6, 7) includes an external stator (6) retaining an internal rotor (7) that is operatively connected to motor means (the “power source”) for motor driven rotation of the internal rotor (7), and a plurality of progressive recesses are formed from gaps between the external stator (6) and internal rotor (7), which plurality of progressive recesses include a first recess (closest to the first duct) configured to be connected to the internal recess to receive the product and include a last recess (closest to the second duct) configured to be connected to the second duct (5) for exiting such delivered product, said external stator (6) comprising an external stator case containing a stator body, said internal rotor (7) being shaped as a worm screw that defines the plurality of progressive recesses (Fig. 1, annotated below; col. 3 lines 5-13 and 20-23, wherein the disclosed hydraulic “motor means” is equivalent to the electric motor disclosed in page 4 lines 13-14 of the Applicant’s specification);
the stator body being made of thermoplastic rubber (col. 3 lines 25-29); and
at least one managing and actuating device, such managing and actuating device including: said motor means (the “power source”); and the least one volumetric pump, operatively connected to such motor means (the “power source”) (Fig. 1; col. 3 lines 5-13).
[AltContent: textbox (Recesses)][AltContent: textbox (Stator Case)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Stator Body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Duct)][AltContent: textbox (Second Duct)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Housing)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    345
    800
    media_image1.png
    Greyscale

Annotation of Osborne Figure 1.
Osborne does not teach the use of a coating on the stator. Sawyer teaches a pump comprising:
a stator body (103) having an internal surface with a coating layer (109) thereon, 
an internal rotor (106) being shaped as a worm screw that defines the plurality of progressive recesses with said coating layer (109), wherein the coating layer (109) is in contact with the internal rotor (106), said coating layer (109) is made of a different material with respect to the material of which the stator body (103) is made (Fig. 1; paragraph [0009]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Osborne with the coating taught by Sawyer in order to provide resistance to chemicals, optimize strength, provide biocompatibility, provide water resistance and optimize heat resistance (paragraph [0023]).

Sawyer teaches that the coating can be made from, among other things, plastics, but is otherwise silent as to what type of plastics are used. Kaiser teaches a pump comprising:
a coating layer being made of polymeric plastic and/or thermoplastic material, which is polyethylene (claim 3, wherein the disclosed polyethylene is a thermoplastic material).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art to make the pump of Osborne and Sawyer with a coating from polyethylene, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Osborne does not teach a coating and Sawyer is silent as to how the stator is made.  However, Avery teaches a thermoplastic and rubber formed by co-moulding (paragraphs [0171] and [0190], wherein the disclosed polypropylene is a thermoplastic polymer and the disclosed thermoplastic elastomer (TPF) is a thermoplastic rubber).  
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the stator body of external stator case and the coating taught by Osborne and Sawyer with the co-molding process taught by Avery, since doing so is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2143 I D) and since the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP § 2113).  
While Avery teaches the use of a co-molding process, Avery is silent as to what type of molding process is used.  However, Avery later refers to the use of injection molding process in reference to a different component of the system (paragraph [0210]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used injection moulding process taught by Avery in paragraph [0210] during the co-moulding process taught by Avery in paragraph [0171] in order to simplify construction by using the same moulding process already performed for other parts of the system, and because it has been held that it is obvious to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP §2141 III D, and MPEP §2143 I D.  
The recitation of “for . . .  dosing a product selected from powdery, liquid, pasty or creamy products” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987). Similarly, the recitations of “the product to be dosed” “dosed product” and “to volumetrically dose” are recitations with respect to the manner in which the claimed apparatus is intended to be employed and do not differentiate the claimed apparatus from the prior art.  The Examiner also notes that the pump disclosed by Osborne is capable of dosing and therefore “configured to receive the product to be dosed” “configured to volumetrically dose” and “for exiting such dosed product”
Response to Arguments
The Applicant's arguments filed on August 1, 2022 have been considered but, unless otherwise addressed below, are moot in view of the new grounds of rejection. 
The Applicant argues that Sawyer “fails to teach either the stator case or the rubber stator body having a coating thereon.  The rubber or Teflon coating in Sawyer actually corresponds with the stator body as presently claimed.”  However, Sawyer is no longer relied on for teaching a stator case, as this is already taught by Osborne.  Further, the Examiner does not agree that the “coating in Sawyer actually corresponds with the stator body”.  Sawyer discloses that “the stator 103 can include a coating of an elastomeric material 109.” Paragraph [0009].  Sawyer further discloses that the coating can be as thin as 1 mil (0.001 inches). Sawyer clearly discloses that 109 is a thin coating.  The Examiner maintains that such a description does not correspond to the claimed stator body, and instead it corresponds to the claimed coating.  The remainder of stator 103 comprises the stator body as claimed.  The Examiner also notes that the Applicant admits that “Sawyer is also clear that the inner portion 109 is a coating” in the last paragraph of page 7 of the Applicant’s remarks.
The Applicant argues that Sawyer, and presumably Osborne as used above, do not provide a teaching of volumetric dosing.  However, as explained above, the recited operation as a volumetric dosing pump is a recitation of intended use.  Furthermore, the Examiner notes that the pumps of Sawyer and Osborne are capable of use as volumetric dosing pumps.  The pumps of Sawyer and Osborne also have the same structure as the claimed pump, with the exception of the materials of construction, and therefore are configured to be operated in the same way.
Conclusion
The Applicant's amendment (filed February 22, 2022) necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746